Citation Nr: 1218350	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  03-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for emmetropia (an eye disability), to include as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317, and if so, whether service connection may be granted.  

2.  Entitlement to service connection for joint pain (arthralgia).

3.  Entitlement to service connection for a urethral stricture.

4.  Entitlement to service connection for folliculitis.

5.  Entitlement to service connection for aphagia.  

6.  Entitlement to service connection for a psychiatric disorder, to include depression, and not to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD), not to include depression or any other psychiatric disorder.

8.  Entitlement to a compensable evaluation for hypertension, on appeal from an initial grant of service connection.

9.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome of the right upper extremity, on appeal from an initial grant of service connection.  

10.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome of the left upper extremity, on appeal from an initial grant of service connection.  

11.  Entitlement to an effective date earlier than January 29, 1999, for the granting of service connection for carpal tunnel syndrome of the right upper extremity.  

12.  Entitlement to an effective date earlier than January 29, 1999, for the granting of service connection for carpal tunnel syndrome of the left upper extremity.  

13.  Whether a timely substantive appeal was filed with respect to the July 2005 rating decision that denied entitlement to an evaluation in excess of 10 percent for lactose intolerance, claimed as irritable bowel syndrome, on appeal from an initial grant of service connection.  

14.  Whether a timely substantive appeal was filed with respect to the July 2005 rating decision that denied entitlement to a compensable evaluation for costochondritis, claimed as chest pain, on appeal from an initial grant of service connection.  

15.  Whether a timely substantive appeal was filed with respect to the July 2005 rating decision that denied entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for lactose intolerance, claimed as irritable bowel syndrome.  

16.  Whether a timely substantive appeal was filed with respect to the July 2005 rating decision that denied entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for costochondritis, claimed as chest pain.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active duty for training from March 1982 to August 1982, and full time active duty service from September 1990 to September 1991, including service in the Southwest Asia Theater from November 1990 to May 1991 in support of Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2000, July 2004, April 2008, and November 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

More specifically, the May 2000 rating decision denied the appellant's request to reopen his claim for service connection for emmetropia (eye condition) on the grounds that the appellant had not submitted no new and material evidence, and as such, the claim would not be reopened.  The RO also denied, in the May 2000 rating action, entitlement to service connection for urethral stricture and folliculitis, and it reopened the appellant's claim for entitlement to service connection for joint pain.  In March 2004, the Board remanded the claims to the RO for the purpose of obtaining additional information.  The issues that were remanded, as they appeared on that action, were as follows:

1.  Entitlement to service connection for urethral stricture.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for folliculitis.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for costochondritis, claimed as chest pain.

6.  Entitlement to service connection for lactose intolerance, claimed as irritable bowel syndrome.

7.  Entitlement to service connection for an eye disability, claimed as emmetropia.

While the above issues were being developed, in July 2004, the RO denied service connection for PTSD, depression, and aphagia.  The following July of 2005, service connection was granted for lactose intolerance, claimed as irritable bowel syndrome, and for costochondritis.  The effective date assigned for both conditions was May 12, 1999.  Following the assignment for a 10 percent disability rating for lactose intolerance and a noncompensable evaluation for costochondritis, the appellant's accredited representative filed, on behalf of the appellant, a notice of disagreement.  The appellant not only expressed disagreement with the disability ratings that were assigned but he also claimed that an effective date earlier than May 12, 1999, for the granting of service connection should be assigned.  The RO then issued a Statement of the Case in January 2007.  However, the Statement of the Case was sent to the incorrect accredited representative.  That is, instead of the Statement of the Case being sent to the appellant's private attorney, the document was forwarded to the Florida Department of Veterans Affairs.  

In April 2009, the appellant's private attorney submitted a VA Form 9 with respect to these issues.  The private attorney forwarded the VA Form 9 even though, at the time, the Florida Department of Veterans Affairs, and not the private attorney, was the accredited representative of the appellant.  The Board would note that while the RO determined that the VA Form 9 was timely filed, the Board disagrees.  That is, the RO had a responsibility and duty to send the document to the proper accredited representative.  The RO did send the documents to the Florida Department of Veterans Affairs and not the private attorney.  Even though the private attorney has claimed that procedural error was committed by the RO, the Board again disagrees.  In other words, at the time in which the appellant should have responded to the statement of the case for the issues involving lactose intolerance and costochondritis, the Florida Department of Veterans Affairs was his accredited representative.  The private attorney was not and he could not act or submit documents on behalf of the appellant who was not his client at the time.  

The Board would further note that when the claim was recently reviewed, there remained a question as to who was the appellant's accredited representative when the tardy VA Form 9 was submitted.  Hence, in October 2011, the Board sent to the appellant's private attorney a letter concerning 

The claim was subsequently returned to the Board for review.  At that time, the issues that were listed on the front page of the Board Decision/Remand that was issued on December 13, 2007, were as follows:

1.  Whether new and material evidence has been presented to reopen a claim for service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for an eye condition. 

3.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for an eye condition, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for aphagia. 

6.  Entitlement to service connection for urethral stricture. 

7.  Entitlement to service connection for folliculitis. 

8.  Entitlement to service connection for carpal tunnel syndrome. 

9.  Entitlement to service connection for depression. 

10.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

As indicated, the Board issued a Decision/Remand in December 2007.  In that action, the Board found that the appellant had submitted new and material evidence sufficient to reopen his claims for entitlement to service connection for joint pain and an eye condition.  The Board then denied entitlement to service connection for an eye disability, aphagia, urethral stricture, folliculitis, depression, and PTSD.  The Board did, however, grant service connection for bilateral carpal tunnel syndrome of the upper extremities.  Finally, the Board remanded the issue of entitlement to service connection for joint pain (arthralgia).  The claim was subsequently returned to the agency of original jurisdiction (AOJ) for the request development.  

Shortly thereafter, in April 2008, the RO effectuated the Board's granting of service connection for carpal tunnel syndrome of the right and left upper extremities.  A 10 percent disability rating was assigned for each extremity, and the effective date for the granting of service connection was determined to be January 29, 1999.  After being notified of the RO's action, the appellant appealed the assignment of the disability ratings and the effective date that was given.  

Seven months later, after the appellant had requested an increased rating for his service-connected hypertension, the RO denied the appellant's claim for said increase.  Once again, disagreement with RO's action was expressed and the appellant then perfected his appeal with respect to the issues involving carpal tunnel syndrome and hypertension.  

Finally, after the Board issued is Decision/Remand of December 2007, the appellant appealed that action to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The issues that were reviewed by the Court were entitlement to service connection for PTSD, depression, aphagia, urethral stricture, folliculitis, and an eye disorder.  Upon reviewing the briefs submitted by the VA and the appellant's attorney, the Court issued a Memorandum Decision in August 2010.  In essence, the Court vacated the Decision portion of the Board's Decision/Remand and remanded the six issues before the Court to the Board for additional action.  

As a result of the Board's reopening of the appellant's claim for an eye disability, that issue along with the remaining issues listed on the first two pages of this action are Remanded to the RO.  


FINDINGS OF FACTS

1.  A substantive appeal as to the claim for entitlement to an evaluation in excess of 10 percent for lactose intolerance, claimed as irritable bowel syndrome, on appeal from an initial grant of service connection, was not filed within the one-year period from the date of mailing of the notification of the determination being appealed or within 60 days from the date the statement of the case was issued. 

2.  A substantive appeal as to the claim for entitlement to a compensable evaluation for costochondritis, claimed as chest pain, on appeal from an initial grant of service connection, was not filed within the one-year period from the date of mailing of the notification of the determination being appealed or within 60 days from the date the statement of the case was issued. 

3.  A substantive appeal as to the claim for entitlement to an effective date earlier than May 12, 1999, for the granting of service connection or lactose intolerance, claimed as irritable bowel syndrome, was not filed within the one-year period from the date of mailing of the notification of the determination being appealed or within 60 days from the date the statement of the case was issued. 

4.  A substantive appeal as to the claim for entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for costochondritis, claimed as chest pain, was not filed within the one-year period from the date of mailing of the notification of the determination being appealed or within 60 days from the date the statement of the case was issued. 

5.  In an April 1998 RO decision, the RO denied entitlement to service connection for emmetropia (irritated eyes and blurred vision), to include as being a chronic disability pursuant to 38 C.F.R. § 3.317.  The appellant was notified of that decision along with his appellate rights, but he did not properly appeal that decision and thus the decision became final.

6.  The evidence received since the April 1998 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's claim.



CONCLUSIONS OF LAW

1.  A timely substantive appeal of the claim of entitlement to an evaluation in excess of 10 percent for lactose intolerance, claimed as irritable bowel syndrome, on appeal from an initial grant of service connection, was not filed, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (2011). 

2.  A timely substantive appeal of the claim of entitlement to a compensable evaluation for costochondritis, claimed as chest pain, on appeal from an initial grant of service connection, was not filed, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (2011). 

3.  A timely substantive appeal of the claim of entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for lactose intolerance, claimed as irritable bowel syndrome, was not filed, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (2011). 

4.  A timely substantive appeal of the claim of entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for costochondritis, claimed as chest pain, was not filed, and the Board lacks jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, and 20.203 (2011). 

5.  The RO's April 1998 decision denying entitlement to service connection for emmetropia (irritated eyes and blurred vision), to include as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

6.  New and material evidence has been submitted, and the claim of entitlement to service connection for emmetropia (irritated eyes and blurred vision), to include as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (as in effect prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Substantive Appeal

The Board has considered whether the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011), which became effective on November 9, 2000, is applicable to this claim.  The VCAA redefines VA's duty to assist, enhances the duty to notify claimants about the information and evidence necessary to substantiate a claim, and eliminates the requirement that a claim be well-grounded.  The VCAA does not affect matters on appeal, however, when the issue is limited to statutory interpretation, as is the case here.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  With respect to the issues involving lactose intolerance and costochondritis, because the underlying issue involves statutory interpretation, there is no further duty to notify or assist the appellant in the development of his claim on these issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

On July 6, 2005, the RO issued a rating decision that denied entitlement to an evaluation in excess of 10 percent for lactose intolerance, denied entitlement to a compensable evaluation for costochondritis, and denied entitlement to the assignment of earlier effective dates for the granting of service connection for lactose intolerance and costochondritis.  Notification of that decision was sent on July 26, 2005.  The appellant filed a timely notice of disagreement on January 19, 2006.  A statement of the case was issued in January 2007; the date stamp on the transmittal letter was January 24, 2007.  The appellant's substantative appeal was received by the RO on April 10, 2009 - approximately twenty-seven months after the statement of the case was issued. 

The threshold question to be answered is whether the appellant entered a timely substantive appeal following the July 2005 rating decision.  If the appellant has not filed a timely substantive appeal, then his/her appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  VA imposes duties on a veteran seeking VA compensation.  If the appellant disagrees or is dissatisfied with a determination by the agency of original jurisdiction, the appellant has a duty to express disagreement with a decision of the VA by filing a notice of disagreement and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2011).  As to the first step of initiating appellate review, the appellant is to submit a notice of disagreement within one year from the date that the agency mails notice of the determination to the appellant.  See 38 C.F.R. § 20.302(a) (2011).  After the preparation and mailing of the statement of the case, the appellant then has the burden to submit a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); see 38 C.F.R. § 20.302(b) (2011). 

More specifically, the law law provides: 

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section. 

Except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination. . . . 

The claimant will be afforded a period of sixty days from the date of the statement of the case is mailed to file the formal appeal. . . . The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 2002); see also 38 C.F.R. § 20.302(b) (2011). 

As to the appellant's claims involving costochondritis and lactose intolerance, the RO informed the appellant of its decision in July 2005.  A notice of disagreement was received on January 19, 2006.  The RO accepted the notice of disagreement and mailed a statement of the case on January 24, 207.  In the statement of the case, the appellant was informed of the following, in part: 

To complete your appeal, you must file a formal appeal.  We have enclosed VA Form 9, Appeal to the Boars of Veterans' Appeals, which you may use to complete yoru appeal.  We will gladly explain the form if you have questions. . . . 

When You Need To Do It
You must file yoru appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the ltter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires. . . .

The instructions on the VA Form 9, provided the following, in part: 

1.  FORM OF APPLICATION 

By filing this form, you complete your appeal. . . . 

3.  TIME LIMIT FOR FILING 

A  Substantive Appeal should be filed within 60 days from the date the Statement of the Case is mailed. . . An extension of time may be granted for good cause.  A Substantive appeal postmarked prior to expiration of the applicable period will be accepted as timely filed. . . . 

On April 10, 2009, VA received a completed VA Form 9.  The Board finds that this was not a timely-filed substantive appeal. 

Here, the RO informed the appellant in the Janaury 2007 statement of the case that in order for him to complete his appeal, he needed to file the VA Form 9 or a substantive appeal.  The VA Form 9 itself informed the appellant that in order to perfect his appeal, he needed to submit a substantive appeal within 60 days from the date the statement of the case was mailed - here, March 26, 2007.  The Board notes that the law may have been incorrectly stated on the VA Form 9 in that the appellant may also perfect the appeal up to one year after the issuance of the rating determination on appeal (in addition to submitting it within 60 days from the date the statement of the case is issued).  38 C.F.R. § 20.302(b) (2011).  Whichever date is more beneficial to the claimant will be the end date of the appeal period.  Id.  The appellant has not been prejudiced by such since the VA Form 9 received in this case does not meet either date.  The one-year period expired on July 6, 2006.  The sixty day period from the date in which the statement of the case was issued expired on March 26, 2007, which is the later date between the two dates.  Again, the appellant's substantive appeal was received on April 10, 2009 - more than twenty-seven months after the expiration of the appeal period.  Thus, the Board holds that there was no timely-filed substantive appeal as to the claim for entitlement to an evaluation in excess of 10 percent for lactose intoelerance, a claim for entitlement o a compensable evaluation for costochondritis, a claim for entitlemen to an effective date earlier than May 12, 1999, for the granting of service connection for lactose intolerance, and a claim for entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for costochondritis.  See 38 U.S.C.A. § 7105(d)(3), 7108 (West 2002); 38 C.F.R. § 20.302(b) (2011). 

The Board notes that the Board specifically notified the appellant in a letter dated October 26, 2011, that if he wished to provide argument as to the timeliness of his appeal, he could do so.  The record reflects that the appellant did not provide any additional evidence or argument.  Of further note is the fact that neither one of the appellant's representatives (that he has had over the long course of this appeal) has not argued that the appellant has presented a timely appeal 

Regulations provide that a substantive appeal consists of a properly-completed VA Form 9, "Appeal to Board of Veterans' Appeals", or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2011).  Section 20.202 states specifically that "[p]roper completion and filing of a [s]ubstantive [a]ppeal are the last actions the veteran needs to take to perfect an appeal."  Id.  If there is a failure to comply with the law or regulations, it is incumbent on the Board to reject the application for review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002). 

In the absence of a timely-filed substantive appeal, the petition for appellate review as to the claims for entitlement to increased evaluations for lactose intolerance and costochondritis and earlier effective dates for the granting of service connection for lactose intolerance and costochondritis is rejected in accordance with 38 U.S.C.A. § 7108 (West 2002).  Further, in the absence of a timely appeal, the July 2005 decision is final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 (1993). 

An application for review on appeal shall not be entertained unless it is in conformity with chapter 71, Title 38, United States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not been a timely appeal of these issues, so any purported appeal is not in conformity with the law.  Therefore, the appeal was not perfected, and the Board is without jurisdiction to adjudicate these four claims/issues.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 2002); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (2011); YT v. Brown, 9 Vet. App. 195 (1996). 

II.  New and Material Evidence - Eye Disorder

The appellant has come before the Board asking that his claim for service connection for an eye disorder be reopened and that a decision be issued on the merits of the issue.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim for service connection for emmetropia (irritated eyes and blurred vision), to include as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As will be detailed below, the appellant's claim involving entitlement to service connection for emmetropia (irritated eyes and blurred vision), to include as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed before August 29, 2001, such as this one, new and material evidence is defined as "evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Review of the claims file shows that the appellant's claim for service connection for an eye condition was denied in April 1998 on the grounds that the appellant's eye condition was attributable to a known clinical diagnosis that neither occurred in nor was caused by active military service.  The appellant was notified of the decision but he did not file an appeal; hence, it became final.

When the Board denied service connection, it based its decision on the appellant's service treatment records, medical reports, and the appellant's application for benefits.  It also based its decision on a review of the appellant's statements made in conjunction with his claim.  Since then, the appellant has submitted his own written statements and private medical records have been obtained and included in the claims files.  For example, the reports of VA Compensation and Pension examinations done in September 2004 and May 2005 indicated that the appellant had a "very mild dry eye syndrome/allergic conjunctivitis."  The May 2005 report also indicated that emmetropic vision was and is not a disability.  This evidence is new since it has not been previously submitted to agency decision makers, and bears directly and substantially upon the appellant's claim for service connection for an eye condition.  Moreover, the Board finds that this information is material since it provides information that is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156. (effective prior to August 29, 2001).  It thus constitutes new and material evidence.  New and material evidence having been found, the appellant's request to reopen his claim for service connection for eye condition is granted.  



ORDER

1.  The appellant having failed to perfect an appeal through the filing of a timely substantive appeal, the claim of entitlement to an evaluation in excess of 10 percent for lactose intolerance, claimed as irritable bowel syndrome, on appeal from an initial grant of service connection, is dismissed. 

2.  The appellant having failed to perfect an appeal through the filing of a timely substantive appeal, the claim of entitlement to a compensable evaluation for costochondritis, claimed as chest pain, on appeal from an initial grant of service connection, is dismissed. 

3.  The appellant having failed to perfect an appeal through the filing of a timely substantive appeal, the claim of entitlement to an effective date earlier than May 12, 1999, for the granting of service connection for lactose intolerance, claimed as irritable bowel syndrome, is dismissed. 

4.  The appellant having failed to perfect an appeal through the filing of a timely substantive appeal, the claim of entitlement to an effective date earlier than may 12, 1999, for the granting of service connection for costochondritis, claimed as chest pain, is dismissed. 

5.  New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for emmetropia (an eye disability); to this extent, the appellant's claim is granted.


REMAND

As noted in the Introduction, the issues of entitlement to service connection for PTSD, a psychological disability not to include PTSD, aphagia, urethral stricture, folliculitis, and an eye disorder were previously denied by the Board.  The appellant subsequently appealed to the Court which, in turn, issued a Memorandum Decision in August 2010.  In that action, the Court vacated the Board's December 2007 Decision/Remand and remanded the claim to the Board for additional action.  More specifically, in the Memorandum Decision, the Court found that the VA committed procedural error when it failed to send the appellant's attorney copies of the RO decision that denied the appellant's claim along with the SOCs and SSOCs.  See 38 C.F.R. § 3.103(b) (2011).  Thus, in order to ensure that the appellant's counsel has been provided with all of the necessary documents needed in order to properly address any deficits noted in the documents, the claim will be returned to the RO so that the appropriate documents may be forwarded to the appellant and his attorney.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the appellant has claimed that he now suffers from various disabilities that he believes were caused by or the result of his military service.  To support his assertions, he has proffered excerpts from treatises and reports concerning the conditions, and he pointed to medical records that confirm the presence of the disorders, disabilities, and conditions.  Although a qualified medical examiner has not etiologically linked the various disorders, it may well be that there is an association or link between the conditions.  The Board therefore concludes that such a fact pattern is enough to trigger the Board's duty to conduct multiple medical examinations under the McLendon criteria.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board further believes that medical examinations should be accomplished with respect to the conditions that the appellant has requested a higher disability rating therefor.  It the opinion of the Board that thorough and contemporaneous medical examinations which takes into account the records of prior medical treatment (for his hypertension and bilateral upper extremity carpal tunnel syndrome) should be accomplished so that the disability evaluation will be a fully informed one in regards to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the claim is remanded for the purpose of obtaining additional medical information that will reduce the confusion produced by the appellant's statements and the limited medical records, and will provide findings that will allow for a decision to be made as to whether increased ratings should be granted.

Also, because the claim is being returned for additional development, copies of any available VA records subsequent to January 2009 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review once again the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issues on appeal (service connection, increased ratings, and earlier effective dates).  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2.  The RO must be provided to the appellant and his attorney (John F. Cameron, Attorney at Law, PO Box 240666, Montgomery, Alabama 36124-0666) copies of all rating decisions, statements of the case (SOCs), and supplemental statements of the case (SSOCs) that have been issued since January 1, 2000.  The RO must send the copies via certified mail and a listing of all documents forwarded along with the return mail receipt must be included in the claims folder for review.  More specifically, the RO must provide the following documents:

A.  Rating decisions of May 3, 2000, February 21, 2003, July 19, 2004, July 6, 2005, December 11, 2006, April 21, 2008, and November 19, 2008.  

B.  Statements of the case of February 21, 2003, July 29, 2005, January 23, 2007, and May 23, 2009.

C.  Supplemental statements of the case of July 6, 2005, January 23, 2007, June 14, 2007, September 17, 2007, and May 23, 2009.

D.  Transmittal letters for all of the above documents.

E.  All VA Compensation and Pension Examinations accomplished in conjunction with the appellant's claim.  

F.  Board Remand of March 10, 2004, and Board Decision/Remand of December 13, 2007.  

Following the sending of the documents to the appellant's attorney, the RO must, after a period of twenty-one (21) days, electronically contact the attorney to confirm that he has received all of the documents in question.  If he responds negatively, then the RO must resend all documents via overnight mail.  Copies of all correspondence must be included in the claims folder for review.  

3.  The RO should contact the appellant and request that he provide the name(s) of all VA and non-VA physicians and healthcare providers that have treated him since January 2009 for any of the disabilities now on appeal.  He should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom he has not already provided to VA.  After securing the necessary release(s), the RO should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

4.  The RO should then arrange for a urology examination of the appellant.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now has urethral stricture and the etiology of any found disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found urethral stricture is related to or caused by or began during his military service or a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant, including any treatises provided by the appellant on this disability, concerning the etiology of his purported urethral stricture.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

5.  The RO should then arrange for a rheumatology/joints examination of the appellant.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now suffers from joint pain/arthralgia and the etiology of any found disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found joint pain/arthralgia is related to or caused by or began during his military service or a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant, including any treatises provided by the appellant on this disability, concerning the etiology of his purported joint pain/arthralgia.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

6.  The RO should then arrange for an eye examination of the appellant.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now has an eye disability and the etiology of any found disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found ratable eye disability is related to or caused by or began during his military service or a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant, including any treatises provided by the appellant on this disability, concerning the etiology of his purported eye disability (emmetropia).  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

7.  The RO should then arrange for a dermatological examination of the appellant.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now has folliculitis and the etiology of any found disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found folliculitis is related to or caused by or began during his military service or a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant, including any treatises provided by the appellant on this disability, concerning the etiology of his purported folliculitis.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

8.  The RO should then arrange for a psychiatric examination of the appellant.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now suffers from a psychiatric disorder (not to include PTSD) and/or PTSD and the etiology of any found disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found psychiatric disorder is related to or caused by or began during his military service or a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant, including any treatises provided by the appellant on this disability, concerning the etiology of his purported psychiatric disorder.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

9.  The RO/AMC should afford the appellant an appropriate VA medical examination specifically to determine the extent and severity of the following disabilities:  carpal tunnel syndrome of the right and left upper extremities.  The claims folder should be made available and reviewed by the physician.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions.  It is requested that the physician identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected carpal tunnel syndrome.

For each disability, the physician should specifically comment on the manifestations and symptoms produced by the condition.  Readings should be obtained concerning the appellant's range of motion and any limitation of function of the parts affected by limitation of motion.  The physician should also be asked to include the normal ranges of affected body parts.  All ranges of motion should be reported in degrees, and the physician should be requested to report whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The physician should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

The results proffered by the physician must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture or speculation, this should be commented on by the physician in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

10.  The RO should also schedule the appellant for a VA gastrointestinal examination for the purpose of determining whether the appellant now has aphagia and the etiology of any found disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found aphagia is related to or caused by or began during his military service or a service-connected disability.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  The examiner should specifically discuss the assertions made by the appellant, including any treatises provided by the appellant on this disability, concerning the etiology of his purported aphagia.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

11.  The appellant should be scheduled for a cardiology examination by the RO.  The purpose of the examination is to evaluate the severity and scope of the appellant's hypertension.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted.  If the appellant's disability (hypertension) is most appropriately characterized for rating purposes as a sustained ventricular arrhythmia or atrioventricular block, METs testing, and an electrocardiogram, echocardiogram, or x- ray, should be done.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops must be provided expressed in METs.  The examiner should also state whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  If indicated, and unless it would be medically unadvisable, the examiner should also determine the level of left ventricular ejection fraction.  

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

12.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

13.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his private attorney should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


